Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks, filed 11/07/2022, with respect to the rejection(s) of relying on Wiker, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bauer (See below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10, 13, 14, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Finke (US 4828483 A), hereinafter Finke, in view of Hovis (US 4983118 A), hereinafter Hovis, and further in view of Bauer (US 3225815 A), hereinafter Bauer.

Regarding claim 1, Finke discloses a cylindrical burner apparatus comprising: 
an initial tube pass having a longitudinal axis, an interior, and a rearward end (14’); 
a first fuel ejection structure or assembly, or an array of ejector elements, comprising a plurality of primary fuel jet discharge ports positioned in the interior of the initial tube pass forwardly of the rearward end, the primary fuel jet discharge ports discharging a gas fuel and at least some of the primary fuel jet discharge ports discharging jets of the gas fuel in the interior of the initial tube pass (5'), a flow of combustion air from outside of the cylindrical burner apparatus into the interior of the initial tube pass through the rearward end (“cool combustion air passes through the valve 30 and enters a duct 18' whereupon it is passed upwardly through a previously heated regenerator bed 16'. Stored heat in the regenerator bed 16' is given up to preheat the incoming combustion air which then enters the right hand burner bank 4' at chamber 14” column 4, line 9); 
a subsequent tube pass downstream of the initial tube pass (15); 
a flue gas recirculation duct having an inlet in fluid communication with an interior of the subsequent tube pass and a discharge in fluid communication with an interior of the initial tube pass (24); and 
a second fuel ejection structure or assembly, or an array of ejector elements, comprising one or more secondary fuel jet discharge ports, each of the one or more secondary fuel jet discharge ports discharging a jet of the gas fuel (5).

    PNG
    media_image1.png
    681
    555
    media_image1.png
    Greyscale

Finke does not disclose wherein the fuel jet discharge ports provide an amount of induction which draws an induced flow of the combustion air, the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass without assistance from natural draft, and wherein the cylindrical burner apparatus does not include a blower.

However, Hovis teaches wherein the fuel jet discharge ports provide an amount of induction which draws an induced flow of the combustion air (“Although two fuel apertures 56 are shown in FIG. 3, additional fuel apertures may be provided in an evenly-spaced, concentric planar arrangement including 4, 6, 8 or 10 fuel apertures, for example. The forward angled fuel apertures function to induce recirculation of combustion gases back to the primary combustion zone, depressing NOx. The fuel jets also entrain combustion air promoting the mixing of fuel and air and affecting flame shape and characteristic” column 4, line 24).

    PNG
    media_image2.png
    379
    374
    media_image2.png
    Greyscale

In view of the teachings of Hovis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fuel jet discharge ports induce flow as is taught in Hovis, in the burner disclosed by Finke.
One would have been motivated to include wherein the fuel jet discharge ports induce flow because Hovis states this will promote mixing and improve flame shape and characteristic.

Finke, as modified by Hovis, does not disclose the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass without assistance from natural draft, and wherein the cylindrical burner apparatus does not include a blower.

However, Bauer teaches the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass without assistance from natural draft, and wherein the burner apparatus does not include a blower (“As the gas flows into the open end of the venturi, it entrains slightly more than the amount of air required for complete clean combustion. The aspiration of the sufficient amount of air without an auxiliary blower and particularly with large size burners having a single inlet, is solved for the first time by the present invention” column 7, line 38).

In view of Bauer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass without assistance from natural draft, and wherein the burner apparatus does not include a blower as is taught in Bauer, in the cylindrical burner as presently modified.
One would have been motivated to include the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass without assistance from natural draft, and wherein the burner apparatus does not include a blower because the sufficient induction taught by Bauer will obviate the need for the blower and motor of Finke thereby reducing cost.

Regarding claim 2, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the primary fuel jet discharge ports being located in the interior of the initial tube pass downstream of the discharge of the flue gas recirculation duct (Figure 3) and the secondary fuel jet discharge ports being positioned at, upstream of, and/or downstream of the inlet of the flue gas recirculation duct (Figure 3 shows upstream).

Regarding claim 10, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the subsequent tube pass being substantially parallel with the initial tube pass and the inlet of the flue gas recirculation duct being located at an outlet end portion of the subsequent tube pass (Figure 3).

Regarding claim 13, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the gas fuel discharged from the one or more secondary fuel jet discharge ports and the flow of recycled flue gas producing a swirling flow in the initial tube pass having a direction of rotation and the jets of the gas fuel discharged from some of the primary fuel jet discharge ports being directed tangentially in the direction of rotation of the swirling flow (“the fuel stream is introduced tangentially into the swirling stream of flue gases exiting from the interconnecting duct 24” column 5, line 11).

Regarding claim 14, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 13 further comprising the jet of the gas fuel which is directed tangentially from each of two or more of the primary fuel jet discharge ports (“the fuel stream is introduced tangentially into the swirling stream of flue gases exiting from the interconnecting duct 24” column 5, line 11) also being oriented at a forward angle in a range of from 3° to 25° with respect to a plane extending through the primary fuel jet discharge port which is perpendicular to the longitudinal axis (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment).

Regarding claim 29, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the initial tube pass having a downstream end through which a flue gas stream which is produced in the interior of the initial tube pass flows (12’); 
the subsequent tube pass having an upstream end, at or downstream of the downstream end of the initial tube pass, through which the flue gas stream is received so that the flue gas stream flows through the interior of the subsequent tube pass, the flow of the recycled flue gas being taken from the flue gas stream to leave a remainder of the flue gas stream in the interior of the subsequent tube pass (Figure 3); 
the subsequent tube pass having a downstream end through which the remainder of the flue gas stream flows (18); and 
the cylindrical burner apparatus also comprising an exhaust, at or downstream of the downstream end of the subsequent tube pass, which receives the remainder of the flue gas stream and discharges the remainder of the flue gas stream from a discharge of the exhaust which is located at an elevation which is not more than eight feet above an air inlet at the rearward end of the initial tube pass (The exit portion of 30 seen in figure 3).

Regarding claim 30, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 29 further comprising the jets of the gas fuel discharged by the at least some of the primary fuel discharge ports also producing sufficient force to deliver the flue gas stream out of the initial tube pass and through the subsequent tube pass, and deliver the remainder of the flue gas stream out of the discharge of the exhaust, without assistance from natural draft and without the use of a blower (The burner has been modified by Hovis and Wilker to produce a sufficient induction such that a blower is not needed).

Regarding claim 31, Finke discloses a cylindrical burner apparatus comprising: 
an initial tube pass having a longitudinal axis, an interior, and a rearward end (14’); 
a first fuel ejection structure or assembly, or an array of ejector elements, comprising a plurality of primary fuel jet discharge ports positioned in the interior of the initial tube pass forwardly of the rearward end, the primary fuel jet discharge ports discharging a gas fuel and at least some of the primary fuel jet discharge ports discharging jets of the gas fuel in the interior of the initial tube pass (5’), a flow of combustion air from outside of the cylindrical burner apparatus into the interior of the initial tube pass through the rearward end (“cool combustion air passes through the valve 30 and enters a duct 18' whereupon it is passed upwardly through a previously heated regenerator bed 16'. Stored heat in the regenerator bed 16' is given up to preheat the incoming combustion air which then enters the right hand burner bank 4' at chamber 14” column 4, line 9); 
a subsequent tube pass downstream of the initial tube pass (15); 
the initial tube pass having a downstream end through which a flue gas which is produced in the interior of the initial tube pass flows (12’); 
the subsequent tube pass having an upstream end, at or downstream of the downstream end of the initial tube pass, through which the flue gas is received so that the flue gas flows through the interior of the subsequent tube pass and at least a portion of the flue gas flows out of a downstream end of the subsequent tube pass (Figure 3); 
an exhaust, at or downstream of the downstream end of the subsequent tube pass, which receives the flue gas which flows out of the downstream end of the subsequent tube pass and discharges the flue gas which flows out of the downstream end of the subsequent tube pass from a discharge of the exhaust which is located at an elevation which is not more than eight feet above an air inlet at the rearward end of the initial tube pass (The exit portion of 30 seen in figure 3).

Finke does not disclose wherein the fuel jet discharge ports provide an amount of induction which draws an induced flow of the combustion air, the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass and to deliver the flue gas out of the initial tube pass and through the subsequent tube pass, and deliver the flue gas which flows out of the downstream end of the subsequent tube pass out of the discharge of the exhaust without assistance from natural draft, and wherein the cylindrical burner apparatus does not include a blower.

However, Hovis teaches wherein the fuel jet discharge ports provide an amount of induction which draws an induced flow of the combustion air (“Although two fuel apertures 56 are shown in FIG. 3, additional fuel apertures may be provided in an evenly-spaced, concentric planar arrangement including 4, 6, 8 or 10 fuel apertures, for example. The forward angled fuel apertures function to induce recirculation of combustion gases back to the primary combustion zone, depressing NOx. The fuel jets also entrain combustion air promoting the mixing of fuel and air and affecting flame shape and characteristic” column 4, line 24).

In view of the teachings of Hovis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fuel jet discharge ports induce flow as is taught in Hovis, in the burner disclosed by Finke.
One would have been motivated to include wherein the fuel jet discharge ports induce flow because Hovis states this will promote mixing and improve flame shape and characteristic.

Finke, as modified by Hovis, does not disclose the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass and to deliver the flue gas out of the initial tube pass and through the subsequent tube pass, and deliver the flue gas which flows out of the downstream end of the subsequent tube pass out of the discharge of the exhaust without assistance from natural draft, and wherein the cylindrical burner apparatus does not include a blower.

However, Bauer teaches the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass and to deliver the flue gas out of the initial tube pass and through the subsequent tube pass, and deliver the flue gas which flows out of the downstream end of the subsequent tube pass out of the discharge of the exhaust without assistance from natural draft, and wherein the burner apparatus does not include a blower (“As the gas flows into the open end of the venturi, it entrains slightly more than the amount of air required for complete clean combustion. The aspiration of the sufficient amount of air without an auxiliary blower and particularly with large size burners having a single inlet, is solved for the first time by the present invention” column 7, line 38).

In view of Bauer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass and to deliver the flue gas out of the initial tube pass and through the subsequent tube pass, and deliver the flue gas which flows out of the downstream end of the subsequent tube pass out of the discharge of the exhaust without assistance from natural draft, and wherein the burner apparatus does not include a blower as is taught in Bauer, in the cylindrical burner as presently modified.
One would have been motivated to include the amount of induction being sufficient to draw the induced flow of combustion air into the interior of the initial tube pass and to deliver the flue gas out of the initial tube pass and through the subsequent tube pass, and deliver the flue gas which flows out of the downstream end of the subsequent tube pass out of the discharge of the exhaust without assistance from natural draft, and wherein the burner apparatus does not include a blower because Bauer including the sufficient induction taught by Bauer will obviate the need for the blower and motor of Finke thereby reducing cost. 

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Finke, in view of Hovis, in view of Bauer, and further in view of Miller (US 20060057516 A1), hereinafter Miller.

Regarding claim 7, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 1.

Finke, as modified by Hovis and Bauer, does not disclose:
an interior sleeve positioned in a rearward end portion of the interior of the initial tube pass, the interior sleeve having an open, cylindrical air passageway extending longitudinally therethrough through which the induced flow of combustion air travels; 
an interior annulus formed in the interior of the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis; 
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass; or
the interior annulus having a circular forward discharge opening which surrounds the longitudinal axis.

However, Miller teaches:
an interior sleeve positioned in a rearward end portion of the interior of the initial tube pass, the interior sleeve having an open, cylindrical air passageway extending longitudinally therethrough through which the flow of combustion air travels (Annotated figure 2); 
an interior annulus formed in the interior of the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis (61); 
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass (“the flue gas recirculation pipe 28 communicates with the inner chamber 61” paragraph [0015]); and
the interior annulus having a circular forward discharge opening which surrounds the longitudinal axis (“The secondary air tubes 62 are arranged in a circular array centered on the axis 41, and have outer ends 63” paragraph [0014]).

    PNG
    media_image3.png
    445
    872
    media_image3.png
    Greyscale

In view of Miller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
an interior sleeve positioned in a rearward end portion of the interior of the initial tube pass, the interior sleeve having an open, cylindrical air passageway extending longitudinally therethrough through which the flow of combustion air travels; 
an interior annulus formed in the interior of the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis; 
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass; and
the interior annulus having a circular forward discharge opening which surrounds the longitudinal axis as is taught in Miller, in the burner disclosed by Finke.
One would have been motivated to include:
an interior sleeve positioned in a rearward end portion of the interior of the initial tube pass, the interior sleeve having an open, cylindrical air passageway extending longitudinally therethrough through which the flow of combustion air travels; 
an interior annulus formed in the interior of the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis; 
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass; and
the interior annulus having a circular forward discharge opening which surrounds the longitudinal axis because Miller states “The production of NOx is further suppressed because mixing the combustion air with recirculated flue gas reduces the percentage of oxygen that is available at the peak flame temperature” (paragraph [0018]). Therefore, including the features of Miller will suppress NOx formation.

Regarding claim 8, Finke, as modified by Hovis, Bauer, and Miller, discloses the cylindrical burner apparatus of claim 7 further comprising the flue gas recirculation duct delivering the flow of recycled flue gas from the subsequent tube pass, and the gas fuel from the one or more secondary fuel jet discharge ports, into the interior annulus in the initial tube pass in a tangential orientation which causes the recycled flue gas and the gas fuel from the one or more secondary fuel jet discharge ports to flow around and out of the interior annulus and flow through of the circular forward discharge opening of the interior annulus in a swirling path which encircles the longitudinal axis (“The interconnecting duct 24 is preferably tangentially offset from the sidewalls of burner chambers 14 and 14'” column 3, line 48 of Finke).

Regarding claim 9, Finke, as modified by Hovis, Bauer, and Miller, discloses the cylindrical burner apparatus of claim 7 further comprising some of the primary fuel jet discharge ports each being positioned in a forward end portion of the interior annulus and being oriented to discharge a jet of the gas fuel forwardly at an angle in a range of from 20° to 80° with respect to a plane extending through the primary fuel jet discharge port which is perpendicular to the longitudinal axis (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment).

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Finke, in view of Hovis, in view of Bauer, and further in view of Moore (US 6872070 B2), hereinafter Moore.

Regarding claims 11 and 12, Finke, as modified by Hovis and Bauer, discloses the cylindrical burner apparatus of claim 1. 

Finke, as modified by Hovis and Bauer, does not disclose a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass.

However, Moore teaches a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass (“As the air exits the passageways beyond the termination of primary air tube 210 (not shown in FIG. 4), where fuel is injected into the air flow established by helical walls 242, a flame front is established stabilized by the swirl of air by helical channels 240 and the bluff bodies made by the walls of the fins. Airflow over the walls 242 plus the swirl imparted to the air by the helical channels cause a plurality of flame vortices to form within the valleys between the walls 242. These flame vortices or flamelets are substantially stationary. These flamelets ignite the balance of the faster moving air-gas mixture thereby providing stabilization to the flame” column 9, line 6).

    PNG
    media_image4.png
    777
    478
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    720
    521
    media_image5.png
    Greyscale

In view of Moore’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass as is taught in Moore, in the burner disclosed by Finke.
One would have been motivated to include a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass because Moore states that these features stabilize the flame. Therefore, including these features will stabilize the flame.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akama (JP 55123906 A) 

    PNG
    media_image6.png
    470
    543
    media_image6.png
    Greyscale

Taylor (US 20190186732 A1) “there can be a flame stabilizer 165 at the outlet of the burner housing 120. Suitable flame stabilizers include, but are not limited to, swirlers, bluff bodies, and mixing cones” paragraph [0036]

    PNG
    media_image7.png
    518
    750
    media_image7.png
    Greyscale

Riley (US 4601655 A) 

    PNG
    media_image8.png
    427
    657
    media_image8.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOGAN P JONES/Examiner, Art Unit 3762        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799